Citation Nr: 1126144	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In a September 2008 decision, the Board denied the claim on appeal.  The Veteran appealed that portion of the decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in October 2009 for development in compliance with the Joint Motion.  In a January 2010 decision, the Board partially vacated the September 2008 decision and remanded the claim for additional development.


FINDINGS OF FACT

1.  A November 1990 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Evidence associated with the claims file since the November 1990 rating decision either is redundant of the evidence of record at the time of the last prior final denial of the claim or does not relate the Veteran's currently diagnosed bilateral hearing loss to military service.


CONCLUSION OF LAW

The evidence received since the November 1990 rating decision is not new and material, and therefore, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in January 2010 satisfied the duty to notify provisions, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records and VA medical treatment records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

An unappealed rating decision in November 1980 denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that there was no medical evidence of record that the Veteran had bilateral hearing loss for VA purposes.  In October 1990 the Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  The claim was denied in a November 1990 rating decision, on the basis that the Veteran had not submitted new and material evidence sufficient to reopen the claim.  The Veteran appealed the claim, but did not perfect the appeal to the Board.  The relevant evidence of record at the time of the November 1990 rating decision consisted of the Veteran's service treatment records, a May 1980 statement from the Veteran's spouse, a May 1980 VA medical examination report, and statements from the Veteran dated in March 1981 and October 1990.
 
The Veteran did not perfect an appeal as to the November 1990 rating decision.  Therefore, the November 1990 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In March 2006, a claim to reopen the issue of entitlement to service connection for bilateral hearing loss was received.  Evidence of record received since the November 1990 rating decision includes copies of the Veteran's service treatment records, VA outpatient and medical examination records dated from September 1991 to August 2009, a transcript of a June 2007 hearing before the RO, and statements from the Veteran dated in December 2009 and March 2010.  With the exception of the copies of the Veteran's service treatment records, all of the evidence received since the November 1990 rating decision is "new" in that it was not of record at the time of the November 1990 decision.  However, none of the evidence received since the November 1990 decision is material.

With regard to the June 2007 hearing transcript and the Veteran's statements, the evidence considered by the RO in November 1990 included statements from the Veteran and his wife regarding his history of noise exposure and hearing loss symptomatology.  The Veteran's more recent statements regarding his noise exposure and symptomatology essentially repeat the same information provided prior to November 1990.  Accordingly, the June 2007 hearing transcript and the Veteran's new statements are redundant of the evidence of record at the time of the last prior final denial of the claim.

With regard to the VA outpatient and medical examination records, these records demonstrate that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, but do not demonstrate that this diagnosis is related to military service in any manner.  Indeed, the only medical evidence of record which addresses the etiology of the Veteran's currently diagnosed bilateral hearing loss is a September 2006 VA audiological examination report which opined that the disability was not likely related to the Veteran's military noise exposure.  This report is inherently immaterial to the Veteran's claim as it is evidence which actively refutes the Veteran's claim rather than assisting it.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  As none of the other VA outpatient and medical examination records provide any etiological evidence relating the Veteran's currently diagnosed bilateral hearing loss to military service, they are not material.

Finally, with respect to Shade, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade, 24 Vet. App. 110 (2010).

The Board is cognizant of the holding in Shade and has considered its application to the claim on appeal.  In this case, the Board concludes that it has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted above, new evidence of record does demonstrate that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  This is an unestablished fact necessary to substantiate the Veteran's claim.  While the evidence of record lacks another unestablished fact necessary to substantiate the Veteran's claim, namely nexus evidence relating the Veteran's currently diagnosed bilateral hearing loss to military service, the holding in Shade states that the claim should be reopened so the Veteran can be provided with a medical examination to obtain such an etiological opinion.  Id.  However, in this particular case, this medical examination has already been provided.  The Veteran was given a VA audiological examination in September 2006 to determine the existence and etiology of bilateral hearing loss and, as noted above, this medical examination provided a negative nexus opinion.  In the absence of any evidence that the September 2006 audiological examination was inadequate, reopening the claim so that the Veteran can be provided with another medical examination, based on the exact same information considered in September 2006, would be a waste of VA time and resources.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger further duty to assist requirements, as the Veteran was already provided with a VA medical examination in conjunction with his appeal to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

Since the additional evidence received since the November 1990 rating decision either is redundant of the evidence of record at the time of the last prior final denial of the claim or does not relate the Veteran's currently diagnosed bilateral hearing loss to military service, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


